UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-1097 OKLAHOMA GAS AND ELECTRIC COMPANY (Exact name of registrant as specified in its charter) Oklahoma 73-0382390 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 321 North Harvey P.O. Box 321 Oklahoma City, Oklahoma73101-0321 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:405-553-3000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this Chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filerx(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNox At June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of shares of common stock held by non-affiliates was $0. As of such date, 40,378,745 shares of common stock, par value $2.50 per share, were outstanding, all of which were held by OGE Energy Corp. At January 31, 2010, 40,378,745 shares of common stock, par value $2.50 per share, were outstanding, all of which were held by OGE Energy Corp.There were no other shares of capital stock of the registrant outstanding at such date. DOCUMENTS INCORPORATED BY REFERENCE None Oklahoma Gas and Electric Company meets the conditions set forth in General Instruction I(1)(a) and (b) of Form 10-K and is therefore filing this form with the reduced disclosure format permitted by General Instruction I(2). OKLAHOMA GAS AND ELECTRIC COMPANY FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 1 Part I Item 1. Business 2 The Company 2 General 3 Regulation and Rates 5 Rate Structures 9 Fuel Supply and Generation 9 Environmental Matters 11 Finance and Construction 14 Employees 16 Access to Securities and Exchange Commission Filings 16 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 22 Item 2.Properties 23 Item 3. Legal Proceedings 24 Item 4.Submission of Matters to a Vote of Security Holders 25 Executive Officers of the Registrant 26 Part II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 6.Selected Financial Data 29 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 53 Item 8.Financial Statements and Supplementary Data 55 Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 102 Item 9A. Controls and Procedures 102 Item 9B. Other Information 105 Part III Item 10. Directors, Executive Officers and Corporate Governance 105 Item 11. Executive Compensation 105 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 105 Item 13. Certain Relationships and Related Transactions, and Director Independence 105 Item 14. Principal Accounting Fees and Services 105 Part IV Item 15. Exhibits, Financial Statement Schedules 106 Signatures 114 i FORWARD-LOOKING STATEMENTS Except for the historical statements contained herein, the matters discussed in this Form 10-K, including those matters discussed in “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations,” are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate”, “believe”, “estimate”, “expect”, “intend”, “objective”, “plan”, “possible”, “potential”, “project” and similar expressions.Actual results may vary materially.In addition to the specific risk factors discussed in “Item 1A. Risk Factors” and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” herein, factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: Ÿ general economic conditions, including the availability of credit, access to existing lines of credit, actions of rating agencies and their impact on capital expenditures; Ÿ the ability of Oklahoma Gas and Electric Company (the “Company”), a wholly-owned subsidiary of OGE Energy Corp. (“OGE Energy”), and OGE Energy to access the capital markets and obtain financing on favorable terms; Ÿ prices and availability of electricity, coal and natural gas; Ÿ business conditions in the energy industry; Ÿ competitive factors including the extent and timing of the entry of additional competition in the markets served by the Company; Ÿ unusual weather; Ÿ availability and prices of raw materials for current and future construction projects; Ÿ Federal or state legislation and regulatory decisions and initiatives that affect cost and investment recovery, have an impact on rate structures or affect the speed and degree to which competition enters the Company’s markets; Ÿ environmental laws and regulations that may impact the Company’s operations; Ÿ changes in accounting standards, rules or guidelines; Ÿ the discontinuance of accounting principles for certain types of rate-regulated activities; Ÿ creditworthiness of suppliers, customers and other contractual parties; and Ÿ other risk factors listed in the reports filed by the Company with the Securities and Exchange Commission including those listed in “Item 1A. Risk Factors” and in Exhibit 99.01 to this Form 10-K. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 1 PART I Item 1.Business. THE COMPANY Introduction Oklahoma Gas and Electric Company (the “Company”) generates, transmits, distributes and sells electric energy in Oklahoma and western Arkansas. The Company is subject to rate regulation by the Oklahoma Corporation Commission (“OCC”), the Arkansas Public Service Commission (“APSC”) and the Federal Energy Regulatory Commission (“FERC”).The Company is a wholly-owned subsidiary of OGE Energy Corp. (“OGE Energy”) which is an energy and energy services provider offering physical delivery and related services for both electricity and natural gas primarily in the south central United States.The Company was incorporated in 1902 under the laws of the Oklahoma Territory.The Company is the largest electric utility in Oklahoma and its franchised service territory includes the Fort Smith, Arkansas area.The Company sold its retail gas business in 1928 and is no longer engaged in the gas distribution business.The Company’s principal executive offices are located at 321 North Harvey, P.O. Box 321, Oklahoma City, Oklahoma 73101-0321; telephone (405)553-3000. Company Strategy OGE Energy’s vision is to fulfill its critical role in the nation’s electric utility and natural gas midstream pipeline infrastructure and meet individual customers’ needs for energy and related services in a safe, reliable and efficient manner.
